Citation Nr: 1721377	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-54 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1961 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regard to the Veteran's increased rating claim for PTSD, he reported in his March 2017 Board hearing that his symptoms had worsened since his previous VA examination and the Veteran's representative requested that he be afforded another VA psychiatric examination.  As such, he must be afforded another examination to determine the nature and severity of this condition.  In addition, there is evidence in the claims file suggesting the Veteran has been in receipt of VA Vocational Rehabilitation (VocRehab) services.  On remand, the Veteran's full VocRehab file should be associated with his claims file.  Updated VA treatment notes should also be associated with the claims file.

Entitlement to TDIU has been raised by the record in the March 2017 Board hearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the RO should request that the Veteran fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Outstanding records should also be associated with the Veteran's claims file on remand.  In this regard, the record reflects that the Veteran may be in receipt of benefits from the Social Security Administration (SSA); however, SSA medical records have not been requested or associated with his claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a notice letter informing the Veteran of the evidentiary requirements necessary to substantiate a claim for TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability, or a VA-Form 21-8940.

2.  Obtain all updated VA treatment records for the Veteran.

3.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted, if extant.

4.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about impact of his service-connected disabilities, and in particular, his psychiatric disability, on his ability to obtain and retain substantially gainful employment.

5.  Once updated records have been obtained, schedule the Veteran for a VA mental health examination to determine the current nature and severity of his service connected PTSD.  The examiner should set forth all findings in a legible report.

6.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

